DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-8, and 10-13 of U.S. Patent No. 10861216. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of instant claims exists in the limitations of Patent 10861216 (instant claims are broader than claims of Patent 10861216).


Claims correspondence
Instant application
25-32 
33
34
35
36
37
38-45
46
47
48
49
Patent 10861216
1
3
4
5
6
7
8
10
11
12
13





Instant application 
Claim 25
Patent 10861216
Claim 1
A graphics processing apparatus comprising:
A graphics processing apparatus comprising:
bounding volume hierarchy (BVH) construction circuitry to build a BVH based on a set of input primitives, the BVH comprising a plurality of BVH nodes grouped into a plurality of compression blocks based, at least in part, on spatial locality between the plurality of BVH nodes, each of the plurality of compression blocks fits in a different cache line;
bounding volume hierarchy 
(BVH) construction circuitry to build a BVH based on a set of input primitives, 
the BVH comprising a plurality of uncompressed coordinates associated with a  plurality of BVH nodes including a root node and a plurality of child nodes, 
the plurality of BVH nodes grouped into a plurality of compression blocks 
based, at least in part, on spatial locality between each of the plurality of 


traversal/intersection circuitry to traverse one or more rays through 
the BVH and determine intersections with the set of input primitives using the 
uncompressed coordinates, wherein the traversal/intersection circuitry is to 
traverse the one or more rays through each and every one of a plurality of BVH 
nodes of a first compression block using the uncompressed coordinates before 
traversing the one or more rays through other nodes in a different compression 
block;

the BVH construction circuitry and the traversal/intersection circuitry 
configured to issue a store instruction to store the BVH without compression 
and a store with compression instruction to store the BVH with compression;  

instruction issued by the BVH construction circuitry or the 
traversal/intersection circuitry to compress at least a portion of the BVH 
including the plurality of uncompressed coordinates to generate compressed 
coordinates and to responsively store the compressed coordinates to a memory 
subsystem;

and load with decompression circuitry to decompress the compressed 
coordinates to generate a decompressed BVH with decompressed coordinates and to responsively load the decompressed BVH to a cache and/or a set of registers 
Accessible by the traversal/intersection circuitry. 






Allowable Subject Matter
Claims 25-49 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 25, Lehtinen teaches, a graphics processing apparatus (Fig. 2, PPU) comprising:
a BVH comprising a plurality of BVH nodes; ([0046] and [0061] and Fig.1G uses BVH to perform rendering. “[0046] The process of generating compression block 150 may be performed using any technically feasible technique.  For example, in ray-tracing systems that implement a bounding volume hierarchy (BVH) tree, triangles are organized according to spatial locality.” [0061] In one embodiment, processing unit 198 is configured to perform graphics rendering based on ray-tracing of scene data comprising triangles that are organized within a BVH. Any BVH has a root node and a plurality of child nodes,)
traversal/intersection circuitry (TTU 395 in Fig.3 which is a part of GPC of PPU 200 of Fig. 2) to traverse one or more rays through the BVH and determine intersections with the set of input primitives; ([0091-0092] discloses TTU 395 in Fig.3 which is a part of GPC of PPU 200 of Fig. 2 determines intersection of ray with BVH using the uncompressed 32 bit floating point coordinates. “[0092] For example, one type of tree traversal operation for which the TTU 395 may be optimized is to intersect a ray with a BVH data structure that represents each of the geometric primitives in a 3D 
Lehtinen doesn’t expressly teach, bounding volume hierarchy (BVH) construction circuitry to build a BVH based on a set of input primitives, BVH nodes grouped in to a plurality of compression blocks based, at least in part, on spatial locality between the plurality of BVH nodes, each of the plurality of compression blocks fit in a different cache line.
However, Ernst teaches, bounding volume hierarchy (BVH) construction circuitry to build a BVH based on a set of input primitives, the BVH further comprising a root node and a plurality of child notes ([0019] and Fig. 1 generates a BVH based on set of input primitives and [0050] indicates the generated BVH has uncompressed coordinates/nodes. And the BVH has root nodes and child notes. [0060] indicates the overall process is implemented in hardware (BVH construction circuitry)).
Lehtinen and Ernst are analogous as they are from the field of computer graphics.
Therefore it would have been obvious for an ordinary skilled person to have modified Lehtinen to have included a BVH creation circuitry as taught by Ernst that creates a BVH for the purpose of reducing dependency of importing BVH from other sources. 
the combination of best available prior arts (Lehtinen et al. (US Patent Publication: 2016/0071234, “Lehtinen”) In view of Ernst et al. (US Patent Publication: 2011/0080403, “Ernst”) and Yamada et al. (US Patent Publication: 2003/0033482, “Yamada”) fails to expressly teach the limitation, “wherein the 

Independent claim 38 is also allowable prior art based on the reason stated above for claim 25.
Dependent claims 26-37 and 39-49 are also allowable over prior art based on dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616